Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a fastener configured to attach to an animal” of Claims 1 and 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 Line 5 recites “fist”, this appears to be a typographical error and should be “first”.                     Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 4, 11, and 12 recites the limitation "the attachment".  There is insufficient antecedent basis for this limitation in the claim. In order to proceed, “the” will be replaced with --an--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 5, 6, 8, 10, 13, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reese et al (US 9265990) in view of Wehrell (US 20210077849).
Regarding Claim 1, Reese et al teaches an aquatic exercise apparatus for applying a resistive force to an exercising swimmer, the apparatus comprising:                  a first bracket 36 positioned above a pool of water 54;                   a container 50;                  an operational assembly comprising at least one upper pulley 38 attached to the first bracket 36 and at least one lower pulley 40 attached to the container 50 (Refer to Figs. 1&4-6 Col 3 Lines 30-45:” An operational assembly 32 is provided. The operational assembly includes four block and tackle subassemblies 34. Each block and tackle sub assembly includes a fixed block 36. Each fixed block has a plurality of upper pulleys 38. The upper pulleys depend from the top rail. The upper pulleys are rotatable around a common upper axis. Each block and tackle sub assembly includes a movable tackle 40. Each movable tackle has a plurality of lower pulleys”), a third eyelet 52 attached to a second bracket (Refer to annotated Fig. 4 below),
    PNG
    media_image1.png
    513
    275
    media_image1.png
    Greyscale
                    a cord 44 passing through the at least one upper pulley, the at least one lower pulley, and the eyelet 52;                    a fastener 46,48 configured to attach to an animal, wherein the fastener is attached to a free end of the cord 44; and                  wherein pulling the free end of the cord moves the container upward against gravity (Refer to Fig. 1).                  Reese et al fails to teach wherein the eyelet is a third pulley and the third pulley comprising an tachometer configured to measure the rotation of the third pulley. Wehrell teaches a pulley 23 for a cord to pass therethrough wherein and the third pulley comprising an tachometer 24A,B configured to measure the rotation of the third pulley (Refer to Figs. 6,10,&11 Paragraph [0042]:” T1, T2, T3 and T4 are magnetic targets embedded in pulley 23 so that rotational sensor 24A or sensors 24A and 24B can measure the speed of rotation of pulley 23 as well as complete and fractional rotations of the pulley 23. Member 26 is a retaining pin to hold the removable pulley in place.”). Wehrell is analogous with Applicants invention in that they both teach exercise cord/pulley devices and therefore it would have been obvious to modify the eyelet 52 of Reese et al to be in view of Wehrell such that it comprises a pulley 20,23 for a cord to pass therethrough wherein and the third pulley comprising an tachometer 24A,B configured to measure the rotation of the third pulley for the purpose of providing smoother transition of the cord 44 during use and such tachometer provides for the user to measure the speed of which the user is pulley the cord to obtain information regarding the exercise for goal purposes. Furthermore, the Office takes the position that although Reese teaches an eyelet, such pulleys for pool exercise devices are known in the art for translating the resistance from the source to the user (Refer to Hopper (US 3861675) at pulley 13, as indicated by Applicant in the background) and therefore such modification is known in the art to produce expected results and does not patentably distinguish the invention over prior arts.
Regarding Claim 2, Reese et al in view of Wehrell continues to teach wherein the third pulley 20,23 comprises a microcontroller 25 in electrical communication with said tachometer 24A,B, and a battery 34 in electrical communication with said microcontroller and said tachometer 24A,B (Refer to Wehrell Fig. 12&13 Paragraph [0043]).
Regarding Claim 5, Reese et al in view of Wehrell continues to teach wherein the third pulley further comprises a wireless network module in electrical communication with said battery, said microcontroller, and said tachometer (Refer to Wehrell Claim 4:” further having a communication module for wirelessly transmitting the output from the rotational sensor to the processing unit.”).
Regarding Claim 6, Reese et al in view of Wehrell continues to teach wherein the third pulley 20,23 comprises an electronic display 28, wherein said electronic display is in electrical communication with said battery 34, said microcontroller 25, and said tachometer 24A,B (Refer to Figs. 11-13 to depict that they are a single unit device 20).
Regarding Claim 8, Reese et al in view of Wehrell continues to teach wherein the tachometer 24A,B measures the rotation of the third pulley 23 via magnets T1-4 embedded in the third pulley 23 (Refer to Wehrell Fig. 12 Paragraph [0042]:” T1, T2, T3 and T4 are magnetic targets embedded in pulley 23 so that rotational sensor 24A or sensors 24A and 24B can measure the speed of rotation of pulley 23 as well as complete and fractional rotations of the pulley 23.”).
Regarding Claim 10, Reese et al in view of Wehrell continues to teach Reese et al teaches an aquatic exercise apparatus for applying a resistive force to an exercising swimmer, the apparatus comprising:                  a first bracket 36 positioned above a pool of water 54;                   a container 50;                  an operational assembly comprising at least one upper pulley 38 attached to the first bracket 36 and at least one lower pulley 40 attached to the container 50 (Refer to Figs. 1&4-6 Col 3 Lines 30-45:” An operational assembly 32 is provided. The operational assembly includes four block and tackle subassemblies 34. Each block and tackle sub assembly includes a fixed block 36. Each fixed block has a plurality of upper pulleys 38. The upper pulleys depend from the top rail. The upper pulleys are rotatable around a common upper axis. Each block and tackle sub assembly includes a movable tackle 40. Each movable tackle has a plurality of lower pulleys”), a third eyelet 52 attached to a second bracket (Refer to annotated Fig. 4 below),
    PNG
    media_image1.png
    513
    275
    media_image1.png
    Greyscale
                    a cord 44 passing through the at least one upper pulley, the at least one lower pulley, and the eyelet 52;                    a fastener 46,48 configured to attach to an animal, wherein the fastener is attached to a free end of the cord 44; and                  wherein pulling the free end of the cord moves the container upward against gravity (Refer to Fig. 1).                  Reese et al fails to teach wherein the eyelet is a third pulley and the third pulley comprising an tachometer configured to measure the rotation of the third pulley, a microcontroller in electrical communication with said tachometer, a battery in electrical communication with said microcontroller and said tachometer. Wehrell teaches a pulley 23 for a cord to pass therethrough wherein and the third pulley comprising an tachometer 24A,B configured to measure the rotation of the third pulley, a microcontroller 25 in electrical communication with said tachometer 24A,B (Refer to Figs. 6,10,&11 Paragraph [0042]:” T1, T2, T3 and T4 are magnetic targets embedded in pulley 23 so that rotational sensor 24A or sensors 24A and 24B can measure the speed of rotation of pulley 23 as well as complete and fractional rotations of the pulley 23. Member 26 is a retaining pin to hold the removable pulley in place.”), and a battery 34 in electrical communication with said microcontroller and said tachometer 24A,B (Refer to Wehrell Fig. 12&13 Paragraph [0043]:” FIG. 13 shows the charging device 35 with connectivity 31 to the battery 34 which has connectivity to processing unit 25.”). Wehrell is analogous with Applicants invention in that they both teach exercise cord/pulley devices and therefore it would have been obvious to modify the eyelet 52 of Reese et al to be in view of Wehrell such that it comprises a pulley 20,23 for a cord to pass therethrough wherein and the third pulley comprising an tachometer 24A,B, microcontroller 25, and battery 34 configured to control and measure the rotation of the third pulley for the purpose of providing smoother transition of the cord 44 during use and such tachometer provides for the user to measure the speed of which the user is pulley the cord to obtain information regarding the exercise for goal purposes. Furthermore, the Office takes the position that although Reese teaches an eyelet, such pulleys for pool exercise devices are known in the art for translating the resistance from the source to the user (Refer to Hopper (US 3861675) at pulley 13, as indicated by Applicant in the background) and therefore such modification is known in the art to produce expected results and does not patentably distinguish the invention over prior arts.
Regarding Claim 13, Reese et al in view of Wehrell continues to teach wherein the third pulley further comprises a wireless network module in electrical communication with said battery, said microcontroller, and said tachometer (Refer to Wehrell Claim 4:” further having a communication module for wirelessly transmitting the output from the rotational sensor to the processing unit.”).
Regarding Claim 14, Reese et al in view of Wehrell continues to teach wherein the third pulley 20,23 comprises an electronic display 28, wherein said electronic display is in electrical communication with said battery 34, said microcontroller 25, and said tachometer 24A,B (Refer to Figs. 11-13 to depict that they are a single unit device 20).
Regarding Claim 16, Reese et al in view of Wehrell continues to teach wherein the tachometer 24A,B measures the rotation of the third pulley 23 via magnets T1-4 embedded in the third pulley 23 (Refer to Wehrell Fig. 12 Paragraph [0042]:” T1, T2, T3 and T4 are magnetic targets embedded in pulley 23 so that rotational sensor 24A or sensors 24A and 24B can measure the speed of rotation of pulley 23 as well as complete and fractional rotations of the pulley 23.”).
Claim(s) 3, 4, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reese et al (US 9265990) in view of Wehrell (US 20210077849), further in view of Burck et al (US 20190293480).
Regarding Claims 3 and 11, Reese et al in view of Wehrell teaches the claimed invention as noted above, Wehrell teaches the pulley 20,23 comprises a force sensor 30 disposed at the attachment 22A to the second bracket 22, and wherein said force sensor 30 is in electrical communication with said battery 34, said microcontroller 25, and said tachometer 24A,B (Refer to Fig. 12 Paragraph [0043]), but fails to teach wherein the force sensor 30 is a strain gauge. Burck et al teaches a cord pulley system comprising a strain gauge 70 to determine force on the pulley by the cable (Refer to Fig. 3 Paragraph [0032]:” The load cell 70 is positioned between the pulley 52 and the frame to thereby provide a signal indicative of the force on the pulley cause by the cable lifting a weight.”..Paragraph [0022]:” An example of a load cell is a substantially rigid material with one or more strain gauges bonded to it.”). Burck et al is analogous with Applicants invention in that they both teach exercise cord/pulley devices and therefore it would have been obvious to modify the force sensor 30 of Reese et al in view of Wehrell to be a strain gauge since Burck et al teaches that such sensors are known in the art to measure force and therefore such modification would have been obvious and does not patentably distinguish the invention over prior arts. 
Regarding Claims 4 and 12, Reese et al in view of Wehrell teaches the claimed invention as noted above, Wehrell teaches the pulley 20,23 comprises a force sensor 30 disposed at the attachment 22A to the second bracket 22, and wherein said force sensor 30 is in electrical communication with said battery 34, said microcontroller 25, and said tachometer 24A,B (Refer to Fig. 12 Paragraph [0043]), but fails to teach wherein the force sensor 30 is a load cell. Burck et al teaches a cord pulley system comprising a strain gauge 70 to determine force on the pulley by the cable (Refer to Fig. 3 Paragraph [0032]:” The load cell 70 is positioned between the pulley 52 and the frame to thereby provide a signal indicative of the force on the pulley cause by the cable lifting a weight.”.). Burck et al is analogous with Applicants invention in that they both teach exercise cord/pulley devices and therefore it would have been obvious to modify the force sensor 30 of Reese et al in view of Wehrell to be a load cell since Burck et al teaches that such sensors are known in the art to measure force and therefore such modification would have been obvious and does not patentably distinguish the invention over prior arts. 
Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reese et al (US 9265990) in view of Wehrell (US 20210077849), further in view of Leopoldo da Camara Filho (US 20190160324).
Regarding Claims 7 and 15, Reese et al in view of Wehrell teaches an electronic display 28 but fails to expressly disclose wherein the display is a touch screen interface. Leopoldo teaches a cable pulley system comprising a display which is a touch screen (Refer to Leopoldo Claim 27:” wherein the speed selector is digital, analog, keyboard, potentiometer, button, touchscreen display or activated remotely.”). Leopoldo is analogous with Applicants invention in that they both teach cable pulley systems and therefore it would have been obvious to modify the display of Reese et al in view of Wehrell to be a touchscreen since Leopoldo teaches that such displays are common and known in the art being suitable user interfaces and therefore such modification would have been obvious and does not patentably distinguish the invention over prior arts.
Claim(s) 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reese et al (US 9265990) in view of Wehrell (US 20210077849), further in view of Chuang (US 10307654).
Regarding Claims 9 and 17, Reese et al in view of Wehrell teaches wherein the tachometer 24A,B is encapsulated by a housing 21 but fails to expressly disclose wherein the housing is made from a material configured to prevent water intrusion. Chuang teaches a sensor device 140 comprising a cover 148 made from a material configured to prevent water intrusion (Refer to Fig. 3 Col 5 Lines 61-63:” The liquid resistant cover 148 is detachably disposed at the charging hole 1416. The liquid resistant cover 148 is made of, for example, silicone or plastic.”). Chuang is from the same field of endeavor as Applicants invention and therefore the Office takes the position that it would have been obvious to modify the housing 21 of Reese et al in view of Wehrell to be plastic for the purpose of being a suitable protective covering and provides protection of the inner components from water. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attach list of references cited for prior arts pertinent to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784